Citation Nr: 1815081	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO. 10-23 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for recurrent bicep tendinitis of the right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before a retired Veterans Law Judge in October 2011 and a transcript of the hearing is associated with the claims file. In January 2018, VA notified him of his right to attend another hearing before a different Veterans Law Judge, stating, "If you do not respond within 30 days from the date of this letter, the Board will assume that you do not want another hearing and proceed accordingly." The Veteran did not respond and the Board will proceed.  

The matter came before the Board in June 2017, at which time the Board remanded for a VA examination, among other reasons. As discussed below, the Board finds that further action is necessary. See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In June 2017, the Board remanded the matter for a VA examination and to ensure VA had the Veteran's correct address on file, among other reasons. While the AOJ attempted to confirm the Veteran's address, they did not schedule him for a VA examination. Instead, when the Veteran did not respond to a July 2017 letter regarding additional medical records or a September 2017 phone call regarding his address, the AOJ issued a Supplemental Statement of the Case and returned the appeal to the Board.

The Board finds that this does not constitute substantial compliance with the June 2017 remand because the Veteran was not given the opportunity to attend a VA examination. None of the recent mailings to the Veteran's current address have been returned; thus, it is unclear why the AOJ did not comply with this remand instruction. The AOJ should have scheduled the Veteran for an examination and issued a failure to appear notice if he did not attend. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA medical examination with an appropriate examiner to assess the current severity of his right shoulder disability.

The examiner must address range of motion, painful motion, and functional loss due to pain in both weight-bearing and nonweight-bearing positions. This information must be derived from joint testing for pain on both active and passive motion, and with range of motion measurements of the opposite undamaged joint. All opinions must be supported by a detailed rationale in the report. 

2. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. It should also be noted whether any notice that was sent was returned as undeliverable.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

